DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A drive-sense circuit configured to drive and simultaneously sense a variable impedance load via a single line, . . . 
 . . . a voltage reference circuit operable to: 
generate a voltage reference signal having one or more oscillating components, 
wherein a first oscillating component of the one or more oscillating components oscillates at a first frequency; 
a regulated current source circuit operable to: . . . 
 . . . wherein the regulated current signal is provided on the single line to the variable impedance load to keep a load voltage on the line substantially matching the voltage reference signal.
As to Claim 10:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A drive-sense circuit configured to drive and simultaneously sense a variable impedance load via a single line, . . . 
 . . . a current reference circuit operable to: 
generate a current reference signal having one or more oscillating components, 
wherein a first oscillating component of the one or more oscillating components oscillates at a first frequency; 
a regulated voltage source circuit operable to: . . . 
 . . . wherein the regulated voltage signal is provided on the single line to the variable impedance load to keep a load current on the line substantially matching the current reference signal.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/             Examiner, Art Unit 2849

/RYAN JOHNSON/Primary Examiner, Art Unit 2849